        Case 5:17-cv-00849-EGS Document 173 Filed 01/16/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AHMENT KAYMAK and                             :
BETUL MERVE KAYMAK,                           :
                                              :
                            Plaintiffs,       :          CIVIL ACTION NO. 17-849
                                              :
       v.                                     :
                                              :
MONOGRAM CUSTOM HOMES AND                     :
POOLS, ET AL.,                                :
                                              :
                            Defendants.       :

                                          ORDER

       AND NOW, this 16th day of January, 2019, it having been reported that the parties have

settled the above-captioned action, and pursuant to Rule 41.1(b) of the Local Rules of Civil

Procedure of this Court, it is hereby ORDERED that this action is DISMISSED WITH

PREJUDICE, pursuant to agreement of counsel without costs.



                                          BY THE COURT:




                                          By: /s/ Shana Restucci
                                            Shana Restucci, Civil Deputy Clerk
                                            The Honorable Edward G. Smith
                                            Shana_Restucci@paed.uscourts.gov
